DOMENGEAUX, Judge.
For the reasons set forth in the matter entitled O. Price v. Colony Insurance Company, Olympus Insurance Company, and Chadwick Vincent, 520 So.2d 964, Numbered 86-989, in which a separate decision is being rendered this day, the judgment of the district court is affirmed as follows:
(1) The judgment of the district court in favor of Lance McMellon and against Chadwick Vincent and Colony Insurance Company, in solido, for $10,000.00 is affirmed; and,
(2) The judgment of the district court limiting Colony Insurance Company’s soli-dary liability to the extent of its policy limits, $5,000.00 for Lance McMellon, is affirmed.
All costs of this appeal are assessed against Michael 0. Price.
AFFIRMED.1

. The judgment of the district court granting Lance McMellon’s motion for a judgment notwithstanding the verdict and awarding him maintenance in the amount of $300.00, cure in the amount of $2,755.60, and punitive damages in the amount of $7,500.00 was compromised subsequent to the granting of appeal herein but prior to oral argument on appeal.